DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/31/2018, 05/13/2020, and 03/16/2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2015/0029166).  With respect to claim 1, Park et al. (2015/0029166) discloses an electronic device (1) comprising; a flexible display (10); and a supporting structure (20) arranged at a back of the flexible display (10) wherein claim 2, Park et al. discloses the electronic device (1) of claim 1, wherein actuating the proximal end of the electronic device (1) comprises pulling the proximal end of the electronic device (1) towards a user.  With respect to claim 3, Park et al. discloses the electronic device (1) of claim 1, wherein the supporting structure (20) is to synchronously curve the flexible display (1) in a symmetric manner.  With respect to claim 4, Park et al. discloses the electronic device (1) of claim1, wherein the supporting structure (20) is to synchronously curve the flexible display (10) by moving at least one of a center and both ends of the flexible display (10) relative to each other to form one of a flat surface configuration and a curved surface configuration of the flexible display (10).  With respect to claim 5, Park et al. discloses the electronic device (1) of claim 1, wherein the supporting structure (20) comprises: support members (34) to support the flexible display (10); and hinge mechanisms (40) to connect the support members (34) to each other, wherein the hinge mechanisms (40) enable the synchronous curving of the flexible display (10).  With respect to claim 6, Park et al. discloses the electronic device (1) of claim 5, wherein the hinge mechanisms (40) are held under tension via spring mechanisms (42) disposed in each of the hinge mechanisms (40).  With respect to claim 8, Park et al. discloses an electronic device (1) comprising; a flexible display (10); and a supporting structure (20) arranged at a back of the flexible display (10), wherein the supporting structure (20) comprises; a first support member (34) and a second support member (34) to support the flexible display (10); and a hinge mechanism (40) to connect the first and second support members (34) to each other, wherein the hinge claim 9, Park et al. discloses the electronic device (1) of claim 8, wherein the hinge mechanism (40) comprises: a spring mechanism (42); first and second circular hinge surfaces held together under tension via the spring mechanism (42); and top and bottom plates to secure ether end of the first and second circular hinge surfaces (40).  With respect to claim 11, Park et al. discloses the electronic device (1) of claim 9, wherein when the proximal end of the electronic device (1) is to be actuated, an outward rolling of the first circular hinge surface is to cause an outward rolling of the second circular hinge surface.  With respect to claim 12, Park et al. discloses the electronic device (1) of claim 8, wherein the hinge mechanism (40) comprises gears (62a, 62b) to synchronously curve the first and second support members (34) of the supporting structure (20) to form one of a flat surface configuration and a curved surface configuration of the flexible display (10).  With respect to claim 13, Park et al. discloses the electronic device (1) of claim 8, wherein the hinge mechanism (40) is to synchronously curve the flexible display (10) in a symmetric manner.  With respect to claim 14, Park et al. discloses an electronic device (1) comprising; a flexible display (10); and a supporting structure (20) arranged at a back of the flexible display (10), wherein the supporting structure (20) is to synchronously curve the flexible display (10) by moving a center of the flexible display (10) relative to both ends of the flexible display (10), to form one of a flat surface configuration and a curved surface configuration of the flexible display (10).  With respect to claim 15, Park et al. discloses the electronic device (1) of claim 14, wherein the supporting structure (20) comprises: support .

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 7, patentability resides at least in part, in each hinge mechanism of the hinge mechanisms comprises gears to synchronously curve the support members as claimed and in combination with all of the other limitations of the base claim(s) respectfully; as to claim 10, patentability resides at least in part, in the first and second circular hinge surfaces are rubberized to increase friction between the first and second circular hinge surfaces as claimed and in combination with all of the other limitations of the base claim(s) respectfully.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/           Primary Examiner, Art Unit 2847                                                                                                                                                                                             	2021-04-08